



TRANSFERABLE (US)


            
THE TIMKEN COMPANY
Nonqualified Stock Option Agreement
    WHEREAS, _______ (the “Optionee”) is an employee of The Timken Company (the
“Company”); and
WHEREAS, the Company hereby grants the Option Rights, evidenced by this
Nonqualified Stock Option Agreement (this “Agreement”), effective as of
__________, 20__ (the “Date of Grant”); and
    WHEREAS, the Option Rights evidenced hereby are intended to be nonqualified
Option Rights and shall not be treated as Incentive Stock Options.
NOW, THEREFORE, pursuant to the Company’s 2011 Long-Term Incentive Plan, as
amended and restated as of February 13, 2015 (the “Plan”), and subject to the
terms and conditions thereof, in addition to the terms and conditions of this
Agreement, the Company confirms to the Optionee the grant of (i) nonqualified
Option Rights (the “Option”) to purchase _____ Common Shares at the exercise
price of __________ per Common Share (the “Option Price”) which represents the
Market Value per Share on the Date of Grant. The Company agrees to cause
certificates for any Common Shares purchased hereunder to be delivered to the
Optionee upon payment of the Option Price in full, subject to the terms and
conditions of the Plan, in addition to the terms and conditions of this
Agreement.
1.Four-Year Vesting of Option.
(a)Normal Vesting: Unless terminated as hereinafter provided, the Option shall
be exercisable to the extent of one-fourth (1/4th) of the Common Shares covered
by the Option after the Optionee shall have been in the continuous employ of the
Company or a Subsidiary for one full year from the Date of Grant and to the
extent of an additional one-fourth (1/4th) of the Common Shares covered by the
Option after each of the next three successive years during which the Optionee
shall have been in the continuous employ of the Company or a Subsidiary. For the
purposes of this Agreement, the continuous employment of the Optionee with the
Company or a Subsidiary shall not be deemed to have been interrupted, and the
Optionee shall not be deemed to have ceased to be an employee of the Company or
a Subsidiary, by reason of the transfer of his employment among the Company and
its Subsidiaries.
(b)Vesting Upon Retirement: If the Optionee retires before the fourth
anniversary of the Date of Grant, then the Optionee’s Option shall become
nonforfeitable in accordance with the terms and conditions of, and over the time
period described in, Section 1(a) as if the Optionee had remained in the
continuous employ of the Company or a Subsidiary from the Date of Grant until
the date of the fourth anniversary or the occurrence of an event referenced in
Section 2, whichever occurs first. For purposes of this Agreement, “retires” or
“retirement” shall mean: (i) the Optionee’s voluntary termination of employment
at or after age 62 or (ii) Optionee’s termination of employment in accordance
with applicable non-U.S. local law, if such non-U.S. law requires such
termination to be treated as a retirement based on different criteria than those
set forth in the preceding clause (i).
(c)To the extent that the Option shall have become exercisable in accordance
with the terms of this Agreement, it may be exercised in whole or in part from
time to time thereafter.


1

--------------------------------------------------------------------------------





2.    Accelerated Vesting of Option. Notwithstanding the provisions of Sections
1(a) or 1(b) hereof, the Option may become exercisable earlier than the time
provided in such sections if any of the following circumstances apply:
(a)Death or Disability: The Option shall become immediately exercisable in full
if the Optionee should die or become permanently disabled while in the employ of
the Company or any Subsidiary. For purposes of this Agreement, “permanently
disabled” shall mean that the Optionee has qualified for long-term disability
benefits under a disability plan or program of the Company or, in the absence of
a disability plan or program of the Company, under a government-sponsored
disability program.
(b)Change in Control:
(i)Upon a Change in Control occurring during the four-year period described in
Section 1(a) above while the Optionee is an employee of the Company or a
Subsidiary, to the extent the Option has not been forfeited, the Option shall
become immediately exercisable in full, except to the extent that a Replacement
Award is provided to the Optionee for such Option.
(ii)For purposes of this Agreement, a “Replacement Award” shall mean an award
(A) of stock options, (B) that have a value at least equal to the value of the
Option, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control (or another entity that is affiliated
with the Company or its successor following the Change in Control), (D) the tax
consequences of which, under the Code, if the Optionee is subject to U.S.
federal income tax under the Code, are not less favorable to the Optionee than
the tax consequences of the Option, (E) that becomes exercisable in full upon a
termination of the Optionee’s employment with the Company or its successor in
the Change in Control (or another entity that is affiliated with the Company or
its successor following the Change in Control) (the “Successor”) for Good Reason
by the Optionee or without Cause (as defined in Section 2(d)) by the Successor
within a period of two years after the Change in Control, and (F) the other
terms and conditions of which are not less favorable to the Optionee than the
terms and conditions of the Option (including the provisions that would apply in
the event of a subsequent Change in Control). Without limiting the generality of
the foregoing, the Replacement Award may take the form of a continuation of the
Option if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 2(b)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.
(iii)For purposes of Section 2(b)(ii), “Good Reason” will be defined to mean: a
material reduction in the nature or scope of the responsibilities, authorities
or duties of the Optionee attached to the Optionee’s position held immediately
prior to the Change in Control, a change of more than 60 miles in the location
of the Optionee’s principal office immediately prior to the Change in Control,
or a material reduction in the Optionee’s remuneration upon or after the Change
in Control; provided, that no later than 90 days following an event constituting
Good Reason, the Optionee gives notice to the Company or the Successor of the
occurrence of such event and the Company or the Successor fails to cure the
event within 30 days following the receipt of such notice.
(c)Divestiture: The Option shall become immediately exercisable in full if the
Optionee’s employment with the Company or a Subsidiary terminates as the result
of a divestiture. For the purposes of this Agreement, the term “divestiture”
shall mean a permanent disposition to a Person other than the Company or any
Subsidiary of a plant or other facility or property at which the Optionee
performs a majority of the Optionee’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(d)Termination Without Cause: Subject to Section 2(e) hereof, if (i) the
Optionee’s employment with the Company or a Subsidiary is terminated by the
Company or a Subsidiary other than for


2

--------------------------------------------------------------------------------





Cause (a “Termination Without Cause”) and (ii) the Optionee is entitled to
receive severance pay pursuant to the terms of any severance pay plan of the
Company in effect at the time of the Optionee’s termination of employment that
provides for severance pay calculated by multiplying the Optionee’s base
compensation by a specified severance period, then the Option shall be
exercisable with respect to the total number of Common Shares that would have
been exercisable under the provisions of Section 1(a) hereof if the Optionee had
remained in the employ of the Company through the end of the severance period.
For purposes of this Agreement, “Cause” shall mean: an intentional act of fraud,
embezzlement or theft in connection with the Optionee’s duties with the Company
or a Subsidiary (or the Successor, if applicable); (ii) an intentional wrongful
disclosure of secret processes or confidential information of the Company or a
Subsidiary (or the Successor, if applicable); (iii) an intentional, wrongful
engagement in any competitive activity that would constitute a material breach
of the Optionee’s duty of loyalty to the Company or a Subsidiary (or the
Successor, if applicable); (iv) the willful misconduct in the performance of the
Optionee’s duties to the Company or a Subsidiary (or the Successor, if
applicable); or (v) gross negligence in the performance of the Optionee’s duties
to the Company or a Subsidiary (or the Successor, if applicable). No act, or
failure to act, on the part of the Optionee shall be deemed “intentional” unless
done or omitted to be done by the Optionee not in good faith and without
reasonable belief that the Optionee’s action or omission was in or not opposed
to the best interest of the Company or a Subsidiary (or the Successor, if
applicable); provided, that for any Optionee who is party to an individual
severance or employment agreement defining Cause, “Cause” will have the meaning
set forth in such agreement.
(e)Release Requirement: Notwithstanding any provision of this Agreement to the
contrary, the Option will not become exercisable pursuant to Section 2(d) of
this Agreement as a result of a Termination Without Cause or pursuant to Section
2(b)(ii)(E) of this Agreement as a result of a termination of employment for
Good Reason by Optionee or without Cause by the Successor unless, to the extent
permitted by applicable law, Optionee signs, does not revoke, and agrees to be
bound by a general release of claims in a form provided by the Company which
release must be signed, and any applicable revocation period shall have expired
within 30 or 60 days (as specified by the Company at the time such release is
provided) of Optionee’s termination of employment.
3.    Termination of Option. The Option shall terminate automatically and
without further notice on the earliest of the following dates:
(a)ninety days after the date upon which the Optionee ceases to be an employee
of the Company or a Subsidiary, unless (i) the cessation of his employment (A)
is a result of his death, permanent disability, or retirement or (B) follows a
Change in Control, a divestiture, or a Termination Without Cause, or (ii) the
Optionee continues to serve as a director of the Company following the cessation
of his employment;
(b)three years after the date upon which the Optionee ceases to be an employee
of the Company or a Subsidiary following (i) a Change in Control, (ii) a
divestiture, or (iii) a Termination Without Cause;
(c)five years after the date upon which the Optionee ceases to be an employee of
the Company or a Subsidiary (i) as a result of his death, or (ii) as a result of
his permanent disability;
(d)five years after the date upon which the Optionee ceases to be a director of
the Company if he continues to serve as a director of the Company following the
cessation of his employment other than as a result of his retirement; or
(e)ten years after the Date of Grant. (By way of illustration, if (i) the
Optionee remains an employee of the Company or a Subsidiary until the ten-year
anniversary of the Date of Grant, or (ii) the Optionee ceases to be an employee
of the Company or a Subsidiary as a result of his retirement, the Option shall
terminate automatically and without further notice ten years after the Date of
Grant.)
    In the event that the Optionee shall intentionally commit an act that the
Committee determines to be materially adverse to the interests of the Company or
a Subsidiary, the Option shall terminate at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.


3

--------------------------------------------------------------------------------





4.Payment of Option Price. The Option Price shall be payable (a) in cash in the
form of currency or check or other cash equivalent acceptable to the Company,
(b) by transfer to the Company of nonforfeitable, unrestricted Common Shares
that have been owned by the Optionee for at least six months prior to the date
of exercise, (c) subject to any conditions or limitations established by the
Committee, the Company’s withholding Common Shares otherwise issuable upon
exercise of the Option pursuant to a “net exercise” arrangement, or (d) by any
combination of the methods of payment described in Sections 4(a), 4(b) and 4(c)
hereof. Nonforfeitable, unrestricted Common Shares that are transferred by the
Optionee in payment of all or any part of the Option Price and Common Shares
withheld by the Company shall be valued on the basis of their Market Value per
Share. Subject to the terms and conditions of Section 7 hereof and Section 12 of
the Plan, and subject to any deferral election the Optionee may have made
pursuant to any plan or program of the Company, the Company shall cause
certificates for any shares purchased hereunder to be delivered to the Optionee
upon payment of the Option Price in full.
5.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.
To the extent that the Ohio Securities Act shall be applicable to the Option,
the Option shall not be exercisable unless the Common Shares or other securities
covered by the Option are (a) exempt from registration thereunder, (b) the
subject of a transaction that is exempt from compliance therewith, (c)
registered by description or qualification thereunder or (d) the subject of a
transaction that shall have been registered by description thereunder.
6.Transferability and Exercisability.
(a)Except as provided in Section 6(b) below, the Option, including any interest
therein, shall not be transferable by the Optionee except by will or the laws of
descent and distribution, and the Option shall be exercisable during the
lifetime of the Optionee only by him or, in the event of his legal incapacity to
do so, by his guardian or legal representative acting on behalf of the Optionee
in a fiduciary capacity under state law and court supervision.
(b)Notwithstanding Section 6(a) above, the Option may be transferable by the
Optionee, without payment of consideration therefor, to any family member of the
Optionee (as defined in Form S-8), or to one or more trusts established solely
for the benefit of such members of the immediate family or to partnerships in
which the only partners are such members of the immediate family of the
Optionee; provided, however, that such transfer will not be effective until
notice of such transfer is delivered to the Company; and provided, further,
however, that any such transferee is subject to the same terms and conditions
hereunder as the Optionee.
7.Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the Option Price and the number or kind of shares of stock or
other securities covered by the Option, and in other terms and provisions, that
the Committee shall determine to be equitably required to prevent any dilution
or expansion of the Optionee’s rights under this Agreement that otherwise would
result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
merger, consolidation, separation, reorganization, partial or complete
liquidation or other distribution of assets involving the Company or (c) other
transaction or event having an effect similar to any of those referred to in
Section 7(a) or 7(b) hereof. Furthermore, in the event that any transaction or
event described or referred to in the immediately preceding sentence, or a
Change in Control, shall occur, the Committee shall provide in substitution of
any or all of the Optionee’s rights under this Agreement such alternative
consideration (including cash) as the Committee shall determine in good faith to
be equitable under the circumstances.
8.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of Common
Shares to the Optionee, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of such


4

--------------------------------------------------------------------------------





delivery that the Optionee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld.  The Optionee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the Common Shares delivered to the
Optionee. Any Common Shares so withheld shall be credited against such
withholding requirements at the market value of such shares on the date of such
withholding.
9.Detrimental Activity and Recapture.
(a)In the event that, as determined by the Committee, the Optionee shall engage
in Detrimental Activity during employment with the Company or a Subsidiary, the
Option will be forfeited automatically and without further notice at the time of
that determination notwithstanding any other provision of this Agreement.
Nothing in this Agreement prevents the Optionee from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.
(b)If a Restatement occurs and the Committee determines that the Optionee is
personally responsible for causing the Restatement as a result of the Optionee’s
personal misconduct or any fraudulent activity on the part of the Optionee, then
the Committee has discretion to, based on applicable facts and circumstances and
subject to applicable law, cause the Company to recover all or any portion (but
no more than 100%) of the Option (and the Common Shares underlying the Option)
awarded to the Optionee for some or all of the years covered by the Restatement.
The amount of the Option (and the Common Shares underlying the Option) recovered
by the Company shall be limited to the amount by which such Option (and the
Common Shares underlying the Option) exceeded the amount that would have been
awarded to the Optionee had the Company’s financial statements for the
applicable restated fiscal year or years been initially filed as restated, as
reasonably determined by the Committee. The Committee shall also determine
whether the Company shall effect any recovery under this Section 9(b) by: (i)
seeking repayment from the Optionee; (ii) reducing, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, the amount
that would otherwise be payable to the Optionee under any compensatory plan,
program or arrangement maintained by the Company (subject to applicable law and
the terms and conditions of such plan, program or arrangement); (iii) by
withholding, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, payment of future increases in compensation
(including the payment of any discretionary bonus amount) that would otherwise
have been made to the Optionee in accordance with the Company’s compensation
practices; or (iv) by any combination of these alternatives. For purposes of
this Agreement, “Restatement” means a restatement of any part of the Company’s
financial statements for any fiscal year or years beginning with the year in
which the Date of Grant occurs due to material noncompliance with any financial
reporting requirement under the U.S. securities laws applicable to such fiscal
year or years.
10.Clawback. Notwithstanding anything to the contrary, if the Optionee breaches
any of the Optionee’s obligations under any non-competition or other restrictive
covenant agreement that the Optionee has entered into with the Company or a
Subsidiary, including the Nondisclosure and Assignment Agreement attached hereto
as Exhibit A (the “Non-Competition Agreement”), to the extent permissible by
local law, the Optionee shall forfeit any portion of the Option that has not
become exercisable and any portion of the Option that has become exercisable,
but has not yet been exercised. In addition, in the event that the Optionee
breaches the Non-Competition Agreement, if the Company shall so determine, the
Optionee shall, promptly upon notice of such determination, (a) return to the
Company all of the Common Shares that the Optionee has not disposed of that were
issued upon exercise of any portion of the Option that became exercisable
pursuant to this Agreement, and (b) with respect to any Common Shares so issued
upon exercise under this Agreement that the Optionee has disposed of, pay to the
Company in cash the difference between the Option Price and the aggregate Market
Value per Share of those Common Shares on the date of exercise, in each case as
reasonably determined by the Company. To the extent that such amounts are not
promptly paid to the Company, the Company may set off the amounts so payable to
it against any amounts (other than amounts of non-qualified deferred
compensation as so defined under Section 409A of the Code) that may be owing


5

--------------------------------------------------------------------------------





from time to time by the Company or a Subsidiary to the Optionee, whether as
wages or vacation pay or in the form of any other benefit or for any other
reason.
11.No Right to Future Awards or Continued Employment. This Option is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. This Option and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Agreement will give the Optionee any right to continue
employment with the Company or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company or a Subsidiary to terminate the
employment of the Optionee.
12.Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
13.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Optionee
with respect to the Option without the Optionee’s consent.
14.Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
15.Processing of Information. Information about the Optionee and the Optionee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America. The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.
16.Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
17.Relation to Plan. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Plan.
            


6

--------------------------------------------------------------------------------





This Agreement is executed by the Company on this ___ day of __________, 20__.
              THE TIMKEN COMPANY
                    By ________________________________________
                   Name
         Title

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions herein above set forth.
______________________________
Optionee
                        Date: _________________________         






7

--------------------------------------------------------------------------------





Exhibit A
Non-Disclosure and Assignment Agreement




8